





CITATION: R. v. Rivet, 2011
    ONCA 122



DATE: 20110211



DOCKET: C51307 & C51314



COURT OF APPEAL FOR ONTARIO



Sharpe, Watt and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Respondent on Conviction and Sentence
          Appeal/Appellant on SOIRA Order




and



Wayne Kenneth Rivet



Appellant
          on Conviction and Sentence Appeal/Respondent
          on SOIRA Order




Robert Sheppard, for the appellant



Allison
Dellandrea
,
          for the respondent



Heard & released
          orally:
February 8, 2011



On appeal from the conviction and sentence imposed by Justice K.
          Gorman of the Superior Court of Justice, dated July 2, 2009 and October 26,
          2009.



ENDORSEMENT



[1]

The appellant was convicted of possession and making
    available child pornography.  He obtained
    the pornography through a file-sharing website, 
Limewire
,
    through which he also made the pornography available.  The appellant argues that the trial judge
    erred in finding that he had the
mens

rea
necessary to establish the making available
    offence.

[2]

We do not agree that the trial judge erred by failing
    to refer to specific portions of the appellants statement to the police that
    he claims suggest that he changed the settings on the file-sharing program to
    prevent others from accessing materials on his computer at the time he
    downloaded the file-sharing program.

[3]

The appellant did not testify at trial and we do not
    agree that there is anything in his statement sufficient to raise any doubt
    about his
mens

rea
for this
    offence.  The Crown established that he
    did not in fact change the settings until after the police were able to access
    child pornography from his computer.

[4]

With respect to sentence, we see no error with respect
    to the global sentence imposed.

[5]

The Crown appeals the term of the
Sex Offender Information Registration Act
order made against the
    appellant arguing that the five-year term ordered is not permitted by the Act
    and asking for a 20-year term to be substituted.

[6]

The appellant concedes that the Crown appeal must be
    allowed.

[7]

Accordingly, the appeal from conviction and sentence
    are dismissed, but the Crowns appeal with respect to the
SOIRA
order is allowed and a 20-year term is substituted.

Robert J. Sharpe J.A.

David Watt J.A.

A. Karakatsanis J.A.


